PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/904,377
Filing Date: 17 Jun 2020
Appellant(s): Rolando et al.


__________________
Mani Adeli
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 6/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Independent Claims 

Claims 1, 8, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable
over Kumar et al. (US 2015/0263901), hereinafter Kumar in view of Guichard et al. (US 2014/0003232), hereinafter Guichard.

Appellant argues, on page 13 of the Appeal Brief, the cited references do not disclose or suggest providing a data message back to a router from a service node that perform a last service operation for the router to perform next hop forwarding, after the router already performed a service classification operation, selected a service path, and sent 
the data message along the selected service path.  

Claim 1 recites the following limitations
A method for providing a plurality of services at a router of a datacenter, the method comprising: 
at the router, 
performing, for a data message received for routing, a service classification operation to determine that a particular chain of a plurality of service operations has to be performed on the data message; 
selecting, for the particular service chain, a service path to provide the plurality of services; 
sending the data message along the selected service path to have the plurality of services performed; and 
performing next hop forwarding on the data message after receiving the data message from a service node that performs a last service operation.”

It appears that Appellant argues the last limitation “performing next hop forwarding on the data message after receiving the data message from a service node that performs a last service operation.” 

Appellant states no portion in any of the references describes a service node, that performs a last service operation, sending the data to the router so the router can then perform next hop forwarding on the data message.  Appellant asserts the Office Action only restates conclusory arguments without support from any references.



Regarding the limitation “performing next hop forwarding on the data message after receiving the data message from a service node that performs a last service operation.”
The Office Action indicates Kumar does not teach performing next hop forwarding, Kumar instead teaches a steering service that directs a packet to other service nodes, the steering is performed after the service node receives the packet message from a central classifier which classifies the network traffic into service flows. Paragraph [0022] of Kumar was cited for teaching the limitation “steering the data message after receiving the data message from a service node that performs a last service operation.”

Paragraph [0022] states “Assume that service node 14(4) performs DPI on packet 18(1) and determines that it contains malicious content. Based on the analysis, secondary classifier 24(2) may classify packet 18(1) at service node 14(4) to a new service chain 22(2), which includes steering packet 18(1) to service node 14(7) and other service nodes. Moreover, the analysis also includes determining whether packet 18(1) is received on a service overlay (e.g., if packet 18(1) is already assigned to a specific service chain), or in an underlay (e.g., if packet 18(1) is not already assigned to a specific service chain). If the packet is received on the service overlay, the analysis may indicate service chain modification; if the packet is received in the underlay, the analysis may indicate service chain initiation.”


Appellant argues on page 14 of the Appeal Brief, the Office Action fails to show that the cited references disclose or suggest one router that performs all operations recited in claims 1, 8 and 12.  Appellant’s arguments are based on the premises that the Office Action cites to Figure 1 and various portions of Kumar which describe a classifier 20 that performs an initial service classification operation on packets, and secondary classifiers on service nodes that perform service classification operations to modify service chains assigned to packets but no portions of Kumar discloses one component i.e. a router.

The examiner respectfully disagrees and finds the arguments unpersuasive. Kumar discloses a network environment that includes a plurality of services and a central classifier. A service node belongs to the network receiving a packet, analyzing the 

Figure 1 of Kumar is copied below to illustrate a service node that receives packet message and service path from a central classifier, the service node’s secondary classifier utilizes analysis of the received service path to steer the packet message to another service node.  The figure includes elements (e.g. packet 18(1) and service path 22(1)) denoted in red circles, that are transmitted to service node 14(4) which is construed as a router (cited paragraph [0018]).   The elements denoted in blue circles illustrate the packet 18(1) is steered by service node 14(4) along the service path 22(2) to other service nodes.

    PNG
    media_image2.png
    532
    744
    media_image2.png
    Greyscale

Figure 1

Below is the mapping of Kumar’s teaching to each of the steps that performs by service node 14(4) (i.e. router).

Regarding the limitations “performing, for a data message received for routing, a service classification operation to determine that a particular chain of a plurality of service operations has to be performed on the data message.”  Figure 1 and paragraphs [0012] and [0018] of Kumar were cited for teaching the above quoted limitations.  
Paragraph [0012] discloses the following “A central classifier 20 in network 12 may classify packets (e.g., packet 18(1)) appropriately to various service chains 22. For example, service chain 22(1) may be specified as a sequence of service nodes 14(4) [Wingdings font/0xE0] 

Regarding the limitations “selecting, for the particular service chain, a service path to provide the plurality of services.”  Paragraphs [0013] and [0014] were cited for teaching the quoted limitations. Both paragraphs discuss about secondary classifiers located at corresponding service nodes to perform operations which include identifying and classifying service chains based on pre-configured service characteristics.  Paragraph [0013] discloses the following “According to various embodiments of communication system 10, network 12 may be configured with secondary classifiers 24 that can inject or switch service chains 22 dynamically based on classification of packets at certain service nodes 14(1)-14(N). For example, secondary classifier 24(1) may be located at service node 14(1); secondary classifier 24(2) may be located at service node 14(4),” and “… secondary classifier 24(2) may dynamically modify the service chain assigned by central classifier 20 to packet 18(1) and divert packet 18(1) from service chain 22(1) to 22(2).”  Kumar discloses secondary classifiers and correspond service nodes but also gives example of a particular service node (e.g. service node 14(4)) with a 

Regarding the limitation “sending the data message along the selected service path to have the plurality of services performed.”  Fig. 1, packet 18(1), service chain 22(2) and paragraphs [0021]- [0023] were cited for teaching the cited limitation.  The paragraphs focus on service node 14(4) and secondary classifier 24(2). Especially, the paragraph provides information about operations performed by service node 14(4) including deep packet inspection which enables the secondary classifier located at service node 14(4) to classify packet 18(1) to a new service chain 22(2) which includes steering packet 18(1) to service node 14(7).  Service chain 22(2) is interpreted as a service path, the secondary classifier selects a new service chain 22(2) and the packet is steered to a new service node along service chain 22(2).  Thus, Kumar teaches service node 14(4) performs the step recited in the above cited limitation.

Regarding the limitations “performing next hop forwarding on the data message after receiving the data message from a service node that performs a last service operation.”

Kumar does not explicitly states performing next hop forwarding, Kumar instead discloses a steering service to other service nodes, the steering is performed after the 

Contrary to Appellant’s argument that Kumar does not focus on a single router that performs operations recited in the claim(s).  Kumar discloses service node 14(4) and other elements such as data packet 18(1), service path 22(1).  And, service node 14(4) performs steps recited in the claim(s).  Appellant’s arguments are unpersuasive, Kumar still teaches a service node which functions as a router to perform each and every step recited in the claim(s).

Regarding the Guichard reference, Appellant refers to cited Figure 3 which describes a router 86.  Appellant argues the router 86 does not performs service classification and selects a service path for a data message. Additionally, Guichard discloses of routing interface 188 which may be a next hop, however, there is no discussion regarding that the router 86 performs next hop forwarding on a data message that the router already sent along a selected service path. Furthermore, Guichard provides no discussion regarding performing hop forwarding on a data message at one router that also already performed service classification, selected a service path, and sent the data message along the service path.

wherein steering data message includes performing next hop forwarding.”

Guichard’s cited Figure 3 and paragraphs [0072], [0080] and [0104] discuss a router includes an IRB interface that processes and forwards network traffic. The IRB interface is configured to map a routing interface of the IRB interface to a routing interface which represents a next hop in the IRB interface.  In other words, the router performs routing traffic to a next hop via its IRB interface.  Thus, Guichard teaches performing next hop forwarding.  

Appellant’s argument is unpersuasive, the combined of Kumar and Guichard teaches each and every limitation of the independent claims.

Dependent Claims

Claims 2 and 13
Claims 2-6, 10, 13-15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2015/0263901) in view of Guichard (US 2014/0003232) further in view of Suryanarayana (US 2020/0382420).

 “wherein the router of the datacenter is a logical router of a logical network implemented by physical forwarding elements of the datacenter.”

On pages 17-18 of the Appeal Brief, Appellant argues while Suryanarayana discloses virtual routers that extend a network from physical routers and switches in a datacenter switch fabric into a virtual overlay network (e.g. tunnels) hosted in virtualized servers, no portion of Suryanarayana discloses or suggest a logical router of a logical network in any context.  And, it is impossible to equate Suryanarayana’s server to the claimed physical forwarding elements. There is no discussion or implication that the server implements the virtual routers or implements a logical forwarding element.

The examiner respectfully disagrees and finds the arguments unpersuasive.
Paragraphs [0008] and [0030]- [0031] of Suryanarayana were cited to teach the above quoted limitation.  Paragraph [0008] describes when a server receives data traffic, it forwards the data traffic to the virtual router.  The server performs the traffic forwarding operation, therefore, the server is construed as a physical forwarding element.  

Paragraphs [0030]- [0031] describe virtual routers executing on real servers. The virtual routers create and manage a virtual network as an overlay network.  The virtual routers extend a network into a virtual overlay network.  The virtual routers are interpreted as logical routers because they are virtual network components that operate in a virtual network environment and they are hosted by real servers to tunnel network traffic.  

Appellant’s argument is unpersuasive, Suryanarayana still teaches the above argued limitation.

Claims 3 and 14
The claims recited the limitation 
“wherein performing the next hop forwarding identifies a next hop within the logical network as a next hop for the received data message.”

On page 18 of the Appeal Brief, Appellant argues that claim 3 is indirectly depended on claim 1 which claims a service node performed a last service operation on the data message before the next hop forwarding is performed, it is understood that the next hop within the logical network would not be a next service node in the service path because the last service of the service path has already performed.

The examiner respectfully disagrees, the claim focuses on the concept of identifying a next hop which is a hop for the received data message. Claim 1 does not specify which type of service performed by the service node as the last service, therefore, it is unreasonable to conclude that the next hop disclosed by Suryanarayana does not equate to the next hop recited in claim 3.  Suryanarayana discusses the concept of 

Appellant asserts that paragraph 99 of Suryanarayana states the virtual router 14A steers traffic from the source network 12A to the service node 10A. Therefore, one cannot assume that the service node 10A is within the source network 12A, and hence Suryanarayana does not disclose that a logical router in a logical network performing next hop forwarding identifies a next hop within the logical network as a next hop for the received data message. The examiner respectfully disagrees, paragraph [0099] does not provide any information indicating that service node 10A does not belong to the source network 12A.  

Appellant also argues there is no discussion in Suryanarayana regarding source network 12A being a logical network, or that a logical router steers traffic from the source network 12A to the service node 10A.  Appellant’s argument is similar to the argument presented to claim 2 and the examiner addresses this argument previously.

Claims 4 and 15
On page 19 of the Appeal Brief, Appellant refers to the rejection of claims 4 and 15.

The claims recite the limitation
“wherein performing the next hop forwarding identifies a next hop in the external network as a next hop for the received data message.”

Appellant argues the claims with similar argument presented to claim 3 and 14.  In particular, Appellant asserts that the next hop in the external network should not be a next service node in the service path because the last service of the service path has already performed.  The examiner addresses this argument in the answer regarding claims 3 and 14 above.

Appellant further argues the Office Action rejected claims 1 and 12 asserting that an interface of Guichard’s router is the next hop identified for the data message.  Thus, the next hop for the data message must be an interface of the claimed router and cannot be an external network as claims 4 and 15 recite.  The examiner respectfully disagrees and finds the argument unpersuasive. 

Guichard discloses in paragraph [0080] the following “Integrated routing and bridging interface 187 ("IRB interface 187") of data plane 172B processes and forwards network traffic received on interfaces associated with the IRB interface 187.” Guichard discloses 

Appellant refers to pages 13-14 of the Office Action which cited paragraphs [0040] and [0049], Appellant argues that the SDN controller provisions a “right” interface to access destination network 12B and the virtual router 14A of source network 12A steers traffic from source network 12A to service node 10A rather than directly to destination network 12B. Appellant asserts that service node 10A is not in the destination network 12B as illustrated in Figures 1 and 2. Appellant cites other paragraphs of Suryanarayana  (15, 17 and 96) and concludes Suryanarayana does not disclose the next hop for a data message identifying a next hop in the external network.

The examiner respectfully disagrees and finds the argument unpersuasive. Cited paragraphs [0040] and [0049] of Suryanarayana disclose the SDN controller provisions virtual interfaces for service nodes in order to steer traffic along a service chain,  a “left” interface of a service node being used to receive data traffic from source network 12A and forward data traffic to a “right” interface of a service node at the tail end of the service chain (e.g. service node 10C) that is associated with destination network 12B. Paragraph [0036] of Suryanarayana describes nodes 10A and 10C are virtual  machines that are hosted in a virtual compute environment of a server and Figures 1 & 2 show the nodes span between network 12A and network 12B.  Therefore, the next 

Appellant’s argument is unpersuasive, Suryanarayana still teaches the limitation recited in claims 4 and 15.

Claims 5 and 16
The claims recite the limitations 
“wherein the logical router is an edge router at a boundary between the logical network and an external network.”

Claims 5 and 16 are dependent claims of claims 2 and 13, respectively.

On page 21 of the Appeal Brief, Appellant argues that Suryanarayana provides no discussion regarding a logical network. Hence, Suryanarayana does not disclose an edge router that is boundary between a logical network and an external network.

The examiner respectfully disagrees and finds the argument unpersuasive.



Suryanarayana describes virtual routers executing on real servers. The virtual routers create and manage a virtual network as an overlay network.  The virtual routers extend a network into a virtual overlay network.  The virtual routers are interpreted as logical routers because they are virtual network components that operate in a virtual network environment and they are hosted by real servers to tunnel network traffic.  Additionally, SDN controller 22 provisions logical routers (see Figure 1 and paragraph [0055]) therefore, the virtual routers executing on real servers described by Suryanarayana are logical routers.  Figure 1 and paragraph [00310] show virtual router 14A locates at the edge of network 12A.  Appellant’s argument is unpersuasive, Suryanarayana still teaches the above argued limitation.

Claims 6 and 17
The claims recite the limitation 
“wherein the received data message is a data message crossing the boundary between the logical network and the external network.”

On page 21 of the Appeal Brief, Appellant argues Suryanarayana does not disclose that the received data message crosses a boundary between the logical network and the external network. Appellant refers to cited paragraph [0040] of Suryanarayana which describes creating tunnel across the underlay network that spans through all services in 

The examiner respectfully disagrees and finds the argument unpersuasive.  Suryanarayana discloses logical network in paragraphs [0031] and [0033] as described above regarding claims 2 and 13.  Suryanarayana discusses in paragraph [0040] the SDN controller creates tunnels across the underlay network, and the underlay network spans through all services in service chain 26A. Suryanarayana also indicates data traffic is steered along the service chain which spans across the networks.  Therefore, Suryanarayana still teaches the above argued limitation.

Claims 7 and 17
Claims 7, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2015/0263901) in view of Guichard (US 2014/0003232) further in view of Biancaniello (US 2016/0164776).

The claims recite the limitation 
“wherein the service path is selected by a load balancing operation from a plurality of service paths associated with the particular service chain.”

On page 22 of the Appeal Brief, Appellant argues Biancaniello’s cited paragraph [0026] merely discloses that service functions provided by a service node in a service chain 

The examiner respectfully disagrees and finds the argument unpersuasive.

Paragraph [0025] of Biancaniello discloses service node 112 connects to switch 102, and service functions are provided on service node 112, the service functions provide functions that load balance on packets and then transmit the packets as appropriate. Paragraph [0026] further discloses packets are classified and assigned to a service chain based on predefined policies.  A system that utilizes a function that performs load balance on packets and those packets are classified and assigned to a service chain indicates that the load balance function plays a role in determining a service chain for the packets to traverse.  Biancaniello still teaches the above cited limitation.

Claims 9 and 19
The claims recite the limitation
“wherein the logical forwarding service plane is implemented as a service logical forwarding element using a service virtual network identifier.”

On page 23 of the Appeal Brief, Appellant argues Guichard fails to disclose or suggest a logical service forwarding plane implemented as a service logical forwarding element. Appellant refers to paragraph [0078] of Guichard and concludes the data plane 172 of 

The examiner respectfully disagrees and finds the argument unpersuasive.

In rejecting the claim(s), examiner cites paragraphs [0075] and [0002] of Guichard for teaching the limitations “wherein the logical forwarding service plane is implemented as a service logical forwarding element” and “wherein a forwarding service plane associates with a specific protocol”, respectively.  Paragraph [0075] describes a router’s control unit is divided into two logical or physical “planes”. Guichard states “control unit 170 implements two separate functionalities, e.g., the routing/control and forwarding/data functionalities, either logically, e.g., as separate software instances executing on the same set of hardware components, or physically, e.g., as separate physical dedicated hardware components that either statically implement the functionality in hardware or dynamically execute software or a computer program to implement the functionality.”  Thus, the examiner interprets that the router operates as a logical forwarding component.  Guichard discloses both logical forwarding element and physical forwarding element, the hardware component is just one of the embodiments of the invention. Appellant’s argument is unpersuasive, Guichard still teaches the limitation the logical forwarding service plane is implemented as a service logical forwarding element.  

wherein a specific protocol is implemented using a service virtual network identifier.” Appellant argues no portion of Biancaniello discloses a service virtual network identifier in any context.  Paragraph [0021] of Biancaniello describes network traffic is routed through a chain of service functions using repurposed Media Access Control (MAC), and an OpenFlow protocol is used to give access to the forwarding plane of a network switch. Paragraph [0028] of Biancaniello describes a switch that routes traffic to the next hop and sets the destination MAC address to ensure that the traffic is delivered to the correct switch, the paragraph states “Switches may be physical devices. Additionally, and/or alternatively, one or more switches may be virtual switches in a virtual LAN.”  The examiner interprets the MAC that is used by virtual switches as a virtual identifier. Thus, Biancaniello still teaches the above cited limitation.

Appellant’s argument is unpersuasive, the combined system of Guichard and Biancaniello teaches limitation recited in claim 9 and claim 19.

Claim 11
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2015/0263901) in view of Guichard (US 2014/0003232) further in view of Yohe et al. (US 2016/0065503), hereinafter Yohe.

The claim recites the limitation
“wherein each service node is associated with a service proxy that operates between the logical service forwarding plane and the service node to facilitate implementing the service path.”

On page 24 of the Appeal Brief, Appellant argues Yohe provides no discussion anywhere regarding service nodes or service nodes of a service path. The Office Action fails to show any component of Yohe equivalent to a service path and Yohe’s forwarding plane is not equivalent to the recited logical service forwarding plane that connects to multiple service nodes of a service path because Yohe fails to disclose service nodes of a service path.

The examiner respectfully disagrees and finds the argument unpersuasive, this is a non-obvious type of rejection, Kumar and Guichard disclose services nodes and logical service forwarding plane as discussed above.

In the Office Action, paragraphs [0028] and [0029] of Yohe were cited for teaching the above quoted limitation. Paragraph [0028] of Yohe refers to Figure 2 which illustrates a Virtual Fabric Routing (VFR) proxy forwarder enabled on the layer 2 nodes.  The VRF proxy forwarder devices perform single hop layer 3 routing between VLANS within the VFR domain on behalf of one or more service routers 102A and 104A and redirect packets to one of service routers 102A and 104A for destinations the VFR proxy forwarders cannot resolve.  Paragraph [0029] describes the VRF proxy forwarders 

Appellant’s argument is unpersuasive, Yohe in view of Kumar and Guichard still teaches the above argued limitation.

Claim 18
The claim recites the limitation 
“wherein the service path comprises a plurality of service nodes that connect to a logical service forwarding plane, and the selected service path is a path through the plurality of service nodes using the logical service forwarding plane.”

On page 25 of the Appeal Brief, Appellant argues Guichard merely discloses switches that may include a data plane. Guichard fails to disclose or suggest “service nodes that all connect to a single logical service forwarding plane.” And Guichard also fails to disclose one service path that is a path through multiple service nodes using one logical service forwarding plane.

In rejecting claim 18, the examiner cited Guichard paragraphs [0023], [0075] and [0104] for teaching the limitation “wherein a service path comprises a plurality of service nodes that connect to a logical forwarding plane.”  Paragraph [0023] describes an overlay network layer of a network includes overlay switches arranged in a virtual topology over a physical topology.   A virtual topology of an overlay network establishes paths through ” (paragraph [0021]).  Guichard discloses a path and is established to service nodes and also discloses a logical forwarding plane.  Therefore, Guichard still teaches the above argued limitation.

(3) Conclusion

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/L. T. N/Examiner, Art Unit 2459                       

                                                                                                                                                                                 Conferees:

/Backhean Tiv/Primary Examiner, Art Unit 2459   
                                                                                                                                                                                                     /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.